DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on July 1, 2022, claims 1, 5-10, and 12-14 were amended.
Claims 1-14 are pending, of which claims 1, 7, and 14 are independent claims.

Response to Amendment
The Amendment to Non-Final Office Action, filed on July 1, 2022, is fully responsive.
Applicant’s amendments to the Abstract have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the means-plus function interpretation under 35 USC 112(f) and the rejections under 35 USC 112(b) and 35 USC 112(a) previously set forth.
Applicant’s substantive amendments to the claims have overcome the patent subject matter eligibility under 35 USC 101 previously set forth.

Response to Arguments
On page 14 of the Amendment, it is generally contended that the amended features of independent 1, which recite “the printer properties corresponding to at least one feature of each of the plurality of printing devices that is predefined by each respective printing device of the plurality of printing devices”… assigning a portion of the plurality of portions to one of the plurality of printing devices “based on availability of each of the plurality of printing devices…”, and “providing settings and arrangements of each of the portions to its respective assigned printing device of the plurality of printing devices; and producing each of the portions based on the settings and arrangements and via the respective assigned printing devices of the plurality of printing devices.”  Although no arguments are provided to support such contentions, for purposes of advancing prosecution, the Office provides the following reasoning to maintain the rejections to the claims.
Regarding the claimed feature of amended independent claim 1 reciting, “the printer properties corresponding to at least one feature of each of the plurality of printing devices that is predefined by each respective printing device of the plurality of printing devices”, Lee describes in Paragraph [0045] “3D printers 120, shown in FIG. 1, may be managed by cloud-based 3D printing server 110. For example, 3D printing server 110 may manage the respective 3D printers 120 in accordance with categorized capabilities thereof. In at least some embodiments, example categories of capabilities may include an ability to perform 3D printing using particular materials 500, achieving at least a relative level of precision 502, and/or complete at least a portion of a 3D printing task or job within a relative rate of speed or level of time 504, etc.” Lee further describes in Paragraph [0049] “… a particular one of 3D printers 120 may be categorized as being capable of completing at least a portion of a 3D printing task or job that uses the materials ABS 506 and metal 512, at a relatively high level of precision 514.” Lastly, Lee describes in Paragraph [0050] “… that six (6) 3D printers are currently available to complete at least a portion of a 3D printing task or job using the material ABS 600, three (3) 3D printers are currently available to complete at least a portion of a 3D printing task or job using the material PLA 610, one (1) 3D printer is currently available to complete at least a portion of a 3D printing task or job using the material WOODFILL 620, but that there is no printer currently available to complete at least a portion of a 3D printing task or job using metal 630.”  In view of the teachings of Lee, the Office construes the server managing the respective 3D printers in accordance with categories of the capabilities thereof to read on “obtaining, at a processor of the three-dimensional printing system, printer properties of a plurality of printing devices”.  The capabilities of those 3D printer(s) that use the materials ABS 506 and metal 512, or capable of printing using PLA, or capable of printing using WOODFILL, and at a relatively high level of precision 514 of Lee are construed to read on “printer properties of each of the plurality of printing device…corresponding to at least one feature of each of the plurality of printing devices that is predefined by each respective printing device”.  As a result, the Office maintains that Lee teaches the features of the printer properties of independent claim 1.
Regarding the claimed feature of independent claim 1 that recites assigning a portion of the plurality of portions to one of the plurality of printing devices “based on availability of each of the plurality of printing devices”, Lee describes in Paragraph [0032] “…cloud-based 3D printing server 110 may receive a signal transmitted from user terminal 100 requesting selection of at least one of the available 3D printers and/or requesting that a 3D printing task or job be processed in whole by one of the available 3D printers or in part by at least two of the available 3D printers.” Lee also describes in Paragraph [0033] “…cloud-based 3D printing server 110 may divide the received 3D modeling data in response to the signal received from user terminal 100 to divide the 3D printing task or job, and may further assign at least one portion of the divided modeling data to the at least one selected 3D printer.”  Lastly, Paragraph [0052] of Lee describes that “… in compliance with a request for at least a portion of a 3D printing task or job to be completed using the material ABS at a high level of precision, 3D printer selector 320 may select an available one of 3D printers 120 having such categorized capabilities.” In view of the teachings of Lee, the Office construes the assignment of at least one portion of the divided modeling data to at least one selected printer based on the availability of the printer and the printer capabilities to read on “assigning the portion to one of the printing devices based on the comparison”. As a result, the Office maintains that Lee teaches the features of the assignment “based on availability of each of the plurality of printing devices” recited in independent claim 1.
Regarding the claimed features “providing settings and arrangements of each of the portions to its respective assigned printing device of the plurality of printing devices;” In an effort to construe the amended features of “settings and arrangements” in light of the Specification, without incorporating the teachings of the Specification into the claims, the Office notes that paragraph [0025] of the Specification of the present application, as published, is the only portion referring to the “settings and arrangements” as recited.  Paragraph [0025] describes “At item 140, once each of the portions has been allocated to one of the 3D printing devices, the portions are provided to the corresponding 3D printing devices for production. For example, the one or more portions, along with their settings and an arrangement on the print bed, may be provided to the 3D printing devices for production. Once the portions have been produced by the 3D printing devices, they may be constructed by a user into the object represented in the input file.”  As described, the “settings and arrangements” are not given a particular meaning nor described with some particularity.  Thus, giving these terms their ordinary and customary meaning, Lee describes in Paragraph [0022] “Further still, as referenced herein, G-code may refer to a numerical language, utilized by a program, application, or code to slice 3D modeling data, that may be used to provide instructions to a 3D printer. The printing instructions may include height, width, and thickness parameters for each of the individual layers. In particular, G-code may include 3-dimensional coordinate values that may be used to guide a nozzle of a 3D printer.” (Emphasis added) Lee further describes in Paragraph [0036] “One or more of 3D printers 120 may receive G-codes corresponding to divided 3D modeling data from the cloud-based 3D printing server 110, and subsequently output the 3D modeling data corresponding to the G-codes transmitted from the cloud-based 3D printing server 110.” (Emphasis added) As a result of the teachings of Lee, the Office construes that the height, width, and thickness parameters of the slices being referenced corresponding to each of the divided 3D portions as described in Lee to read on “providing settings…of each of the portions” and the guiding of a nozzle based on the 3-dimensional coordinate values to print the portion in the 3D printer selected to read on “providing…arrangements of each of the portions to its respective assigned printing device”.  As shown in the rejection presented hereinbelow, Paragraphs [0033], [0052], [0054], and [0055] of Lee further describe the providing function of independent claim 1.  As a result, the Office maintains that Lee teaches the features of the providing function of independent claim 1.
Regarding the claimed features “producing each of the portions based on the settings and arrangements and via the respective assigned printing devices of the plurality of printing devices”, Lee describes in Paragraph [0007] “The 3D printing system also includes a plurality of the 3D printers that print at least portions of the 3D modeling data in accordance with the received request.”  Claim 11 of Lee also recites “…a plurality of the 3D printers configured to print at least portions of the 3D modeling data in accordance with the received request.”  As shown in the rejection presented hereinbelow, Paragraphs [0032], [0033], [0052], [0054], and [0055] of Lee further describe the producing function of independent claim 1.  In view of the description of Lee, the Office construes the 3D printers that print at least portions of the 3D modeling data read on “producing each of the portions”. Paragraphs [0022] and [0036], as previously described, teach “the settings and arrangements”.  As a result, the Office maintains that Lee teaches the features of the producing function of independent claim 1.  
Therefore, the arguments traversing the prior art rejection presented in the Amendment as filed on July 1, 2022 are deemed unpersuasive.  The rejection of independent claim 1 is maintained.  In view of their dependencies to rejected independent claim 1, and for the detailed reasoning provided herein below, the rejections to claims 2-6 are maintained. 
For similar reasons as those presented above with respect to independent claim 1, the rejections to independent claims 7 and 14 are maintained.  In view of their dependencies to rejected independent claim 7 and for the detailed reasoning provided herein below, the rejections to claims 8-13 are maintained. 

Specification Objections
The title of the invention is objected to for the following informality: ‘ADDITIVE MANUFACTURING SYSTEM AND METHOD ASSIGNING A PORTION OF A 3D OBJECT TO A 3D PRINTER BASED ON CAPABILITIES OF THE 3D PRINTER.’
Appropriate correction is respectfully requested.  

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 2, insert “a” before “storage”.
Claim 1, line 17, insert “plurality of” before “portions”.
Claim 1, line 19, insert “plurality of” before “portions”.
Claim 1, line 19, replace “via the” with “via each of the”.
Claim 6, line 1, insert “plurality of” before “printing devices”.
Claim 7, line 2, insert “a” before “storage”.
Claim 7, line 16, replace “the plurality of the plurality of” with “the plurality of”.
Claim 7, line 19, replace “portions” with “components”.
Claim 7, line 21, insert “plurality of” before “components”.
Claim 7, line 23, insert “each of” after “instruct”.
Claim 7, line 23, replace “assigned” with “allocated”.
Claim 7, line 24, replace “portions” with “plurality of components”.
Claim 13, line 1, replace “a component” with “the component”.
Claim 14, line 7, replace “;” with “,”.
Claim 14, line 16, replace “device” with “devices”.
Claim 14, line 19, insert “plurality of” before “portions”.
Claim 14, line 19, insert “respective” before “assigned”.
Claim 14, line 21, insert “each of” after “instruct”.
Claim 14, line 21, insert “respective” before “assigned”.
Claim 14, line 21, insert “plurality of” before “portions”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent Publication No. 2016/0167310 A1) (“Lee”).  
Regarding independent claim 1, Lee teaches:
A method comprising: Lee: Paragraph [0006] (“…a 3D printing method…”)
obtaining from storage of a three-dimensional printing system comprising a plurality of printing devices, an input, wherein the input comprises a three-dimensional representation of an object, the three-dimensional representation comprising a plurality of portions, wherein each of the plurality of portions has associated portion properties; Lee: Paragraph [0030] (“…cloud-based 3D printing server 110 may receive a 3D modeling file (or data) from user terminal 100, and then search for available 3D printers in the cloud environment.”) Lee: Paragraph [0026] (“User terminal 100 may produce 3D modeling data using various types of software that may be hosted, executed, and/or instantiated on user terminal 100 or on a corresponding cloud resource.”) Lee: Paragraph [0033] (“…cloud-based 3D printing server 110 may divide the received 3D modeling data in response to the signal received from user terminal 100 to divide the 3D printing task or job, and may further assign at least one portion of the divided modeling data to the at least one selected 3D printer.”) Lee: Paragraph [0041] (“The signal that includes a request that indicates that a printing task or job is to be divided for more efficient processing by at least two of the available processors may include information regarding at least one of a printing material to be used for at least a portion of the 3D printing task or job, a level of printing precision for at least a corresponding portion of the 3D printing task or job, a printing color or colors to be used for at least the corresponding portion of the 3D printing task or job, and an amount of time … within which to complete the assigned 3D printing task or job.”) Lee: Paragraph [0054] (“FIG. 7 depicts results of a divided printing task or job, in accordance with example embodiments described herein. For example, 3D modeling data divider 330 may divide 3D modeling data 700 transmitted from the user terminal 100 into multiple tasks or jobs, each having corresponding 3D modeling data 710, that includes one task or job to print a model head 720, a model torso 730, model arms 740, and model legs 750.”) [The server receiving the 3D modeling file from the user terminal reads on “obtaining from storage of a three-dimensional printing system comprising a plurality of printing devices, an input, wherein the input comprises a three-dimensional representation of an object”. Dividing the 3D modeling data into at least one portion reads on “the three-dimensional representation comprising a plurality of portions”. The information of the divided 3D modeling data of the printing task or job each including material, the level of printing precision, and/or color(s) reads on “each of the plurality of portions has associated portion properties”.] 
obtaining, at a processor of the three-dimensional printing system, printer properties of each of the plurality of printing devices, the printer properties corresponding to at least one feature of each of the plurality of printing devices that is predefined by each respective printing device of the plurality of printing devices; Lee: Paragraph [0045] (“3D printers 120, shown in FIG. 1, may be managed by cloud-based 3D printing server 110. For example, 3D printing server 110 may manage the respective 3D printers 120 in accordance with categorized capabilities thereof. In at least some embodiments, example categories of capabilities may include an ability to perform 3D printing using particular materials 500, achieving at least a relative level of precision 502, and/or complete at least a portion of a 3D printing task or job within a relative rate of speed or level of time 504, etc.”) Lee: Paragraph [0049] (“… a particular one of 3D printers 120 may be categorized as being capable of completing at least a portion of a 3D printing task or job that uses the materials ABS 506 and metal 512, at a relatively high level of precision 514.”) Lee: Paragraph [0050] (“… that six (6) 3D printers are currently available to complete at least a portion of a 3D printing task or job using the material ABS 600, three (3) 3D printers are currently available to complete at least a portion of a 3D printing task or job using the material PLA 610, one (1) 3D printer is currently available to complete at least a portion of a 3D printing task or job using the material WOODFILL 620, but that there is no printer currently available to complete at least a portion of a 3D printing task or job using metal 630.”) [The server managing the respective 3D printers in accordance with categories of the capabilities thereof reads on “obtaining, at a processor of the three-dimensional printing system, printer properties of a plurality of printing devices”.  The capabilities of those 3D printer(s) that use the materials ABS 506 and metal 512, or capable of printing using PLA, or capable of printing using WOODFILL, and at a relatively high level of precision 514 read on “printer properties of each of the plurality of printing device…corresponding to at least one feature of each of the plurality of printing devices that is predefined by each respective printing device”.]
assigning, by the processor of the three-dimensional printing system, each of the plurality of portions to respective ones of the plurality of printing devices, by: Lee: Paragraph [0033] [As described above.] Lee: Paragraph [0032] (“…cloud-based 3D printing server 110 may receive a signal transmitted from user terminal 100 requesting selection of at least one of the available 3D printers and/or requesting that a 3D printing task or job be processed in whole by one of the available 3D printers or in part by at least two of the available 3D printers.”) [The cloud-based 3D printing server assigning at least one portion of the divided modeling data to at least one selected printer reads on “assigning, by the processor…each of the plurality of portions to respective ones of the plurality of printing devices”. See also FIG. 7 of Lee.]
comparing the portion properties with the printer properties; and Lee: Paragraph [0049] [As described above.] Lee: Paragraph [0051] (“In accordance with the example, a divided 3D printing request may be made with reference to the information regarding the capabilities of the available 3D printers received from the user terminal 100.”) Lee: Paragraph [0052] (“Returning to FIG. 3, 3D printer selector 310 may be configured, programmed, and/or designed to select at least one of 3D printers, from the available 3D printers based on the received request that includes specified requirements. For example, in compliance with a request for at least a portion of a 3D printing task or job to be completed using the material ABS at a high level of precision, 3D printer selector 320 may select an available one of 3D printers 120 having such categorized capabilities.”) Lee: Paragraph [0055] (“…if the signal requesting a divided 3D printing task or job includes requests a high level of precision for printing 3D modeling 720, a moderate level of precision for printing 3D modeling 730, and a low level of precision for printing 3D modeling 740, data manager 330 may assign 3D modeling 720 to 3D printer 760 that is categorized as being capable of producing a high level of precision, assign 3D modeling 720 to 3D printer 770 that is categorized as being capable of producing a moderate level of precision, and assign 3D modeling 740 to 3D printer 780 that is categorizing as producing a low level of precision.”) [The selected 3D printer based on the specified requirements of the divided 3D printing task or job and the 3D printer capabilities reads on “comparing”.]
assigning a portion of the plurality of portions to one of the plurality of printing devices based on availability of each of the plurality of printing devices and the comparison, such that each of the plurality of portions has a respective assigned printing device; Lee: Paragraphs [0030], [0032], [0033], [0052], [0054], and [0055] [As described above.] [The assignment of at least one portion of the divided modeling data to at least one selected printer based on the availability of the printer and the printer capabilities reads on “assigning the portion to one of the printing devices based on availability of each of the plurality of printing devices and the comparison”. As shown in FIG. 7, each portion of the 3D printing task or job has “a respective assigned printing device”.]
providing settings and arrangements of each of the portions to its respective assigned printing device of the plurality of printing devices; and Lee: Paragraphs [0033], [0052], [0054], and [0055] [As described above.] Lee: Paragraph [0022] (“Further still, as referenced herein, G-code may refer to a numerical language, utilized by a program, application, or code to slice 3D modeling data, that may be used to provide instructions to a 3D printer. The printing instructions may include height, width, and thickness parameters for each of the individual layers. In particular, G-code may include 3-dimensional coordinate values that may be used to guide a nozzle of a 3D printer.”) Lee: Paragraph [0036] (“One or more of 3D printers 120 may receive G-codes corresponding to divided 3D modeling data from the cloud-based 3D printing server 110, and subsequently output the 3D modeling data corresponding to the G-codes transmitted from the cloud-based 3D printing server 110.”) [The height, width, and thickness parameters of the slices being referenced corresponding to each of the divided 3D portions reads on “providing settings…of each of the portions”. Guiding a nozzle based on the 3-dimensional coordinate values provided in the G-codes to print the portion in the 3D printer selected reads on “providing…arrangements of each of the portions to its respective assigned printing device”.]
producing each of the portions based on the settings and arrangements and via the respective assigned printing devices of the plurality of printing devices. Lee: Paragraphs [0022], [0032], [0033], [0036], [0052], [0054], and [0055] [As described above.] Lee: Paragraph [0007] (“The 3D printing system also includes a plurality of the 3D printers that print at least portions of the 3D modeling data in accordance with the received request.”) Lee: Claim 11 (“…a plurality of the 3D printers configured to print at least portions of the 3D modeling data in accordance with the received request.”) [The 3D printers that print at least portions of the 3D modeling data read on “producing each of the portions”.]
Regarding claim 2, Lee teaches all the claimed features of claim 1, from which claim 2 depends. Lee further teaches: 
The method of claim 1, wherein the printer properties comprise at least one of material type, color, elasticity, rigidity, conductivity and granularity. Lee: Paragraph [0045] (“In at least some embodiments, example categories of capabilities may include an ability to perform 3D printing using particular materials 500, achieving at least a relative level of precision 502, and/or complete at least a portion of a 3D printing task or job within a relative rate of speed or level of time 504, etc.”)  [The ability of the 3D printing to print using particular materials and/or relative level of precision reads on “at least one of material type…and granularity”.]
Regarding claim 3, Lee teaches all the claimed features of claim 1, from which claim 3 depends. Lee further teaches: 
The method of claim 1, wherein the portion properties comprise at least one of material type, color, elasticity, rigidity, conductivity and granularity. Lee: Paragraph [0055] [As described in claim 1.] Lee: Claim 14 (“…a 3D printing job includes information regarding at least one of a printing material, printing accuracy, a printing color, and time required for completion.”) [The printing material, level of precision, and/or the color of the 3D modeling data reads on “at least one of material type, color,…and granularity”.] 
Regarding claim 4, Lee teaches all the claimed features of claim 1, from which claim 4 depends. Lee further teaches: 
The method of claim 1, wherein the input is a computer-aided design file. Lee: Paragraph [0005] (“3D modeling pertains to forming an object in a three-dimensional configuration using computer aided design (CAD) software, animation modeling software such as Maya and MAX, a 3D scanner, etc. The resulting 3D modeling data may be converted to an STL file that can be received and processed by a 3D printer. The conversion into the STL file is performed by common CAD software.”) 
Regarding claim 5, Lee teaches all the claimed features of claim 1, from which claim 5 depends. Lee further teaches: 
The method of claim 1, further comprising receiving an input of a property of the portion properties of at least one of the plurality of portions. Lee: Paragraph [0026] (“User terminal 100 may produce 3D modeling data using various types of software that may be hosted, executed, and/or instantiated on user terminal 100 or on a corresponding cloud resource. In another example embodiment 3D printing recommendation system 1 may implement software that allows user terminal 100 to produce the 3D modeling data. User terminal 100 may transmit the produced 3D modeling data to a 3D printing management server 110. The 3D modeling data may be produced in accordance with, e.g., standard tessellation language (STL), additive manufacturing format (AMF), etc.”) Lee: Paragraph [0041] [As described in claim 1.] [The signal with the request to print the divided task or job  with a color and/or precision reads on “receiving an input of a property”.]  
Regarding claim 6, Lee teaches all the claimed features of claim 1, from which claim 6 depends. Lee further teaches: 
The method of claim 1, wherein the assigning the portion of the plurality of portions to one of the printing devices is based on a status of each printing device. Lee: Paragraph [0028] (“User terminal 100 may transmit, to cloud-based 3D printing server 110, a signal that includes a request that, at least, indicates that a printing task or job is to be divided for more efficient processing by at least two of the available 3D printers that are connected to cloud-based 3D printing server 110.”) [The available at least two 3D printers reads on “a status of each printing device”.] 
Regarding independent claim 14, Lee teaches:
A non-transitory computer-readable storage medium comprising a set of computer-readable instructions that, when executed by a processor of a printing system cause the processor to: Lee: Paragraph [0063] (“…any of the operations depicted and described herein may be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions may, for example, be executed by a processor of any one user device 100 and/or 3D printer recommendation server 110, as referenced herein,…”)
receive an input, wherein the input comprises a three-dimensional representation of an item, the three-dimensional representation comprising a plurality of portions, wherein each of the plurality of portions has associated portion characteristics; Lee: Paragraph [0030] (“…cloud-based 3D printing server 110 may receive a 3D modeling file (or data) from user terminal 100…”) Lee: Paragraph [0033] (“…cloud-based 3D printing server 110 may divide the received 3D modeling data in response to the signal received from user terminal 100 to divide the 3D printing task or job, and may further assign at least one portion of the divided modeling data to the at least one selected 3D printer.”) Lee: Paragraph [0041] (“The signal that includes a request that indicates that a printing task or job is to be divided for more efficient processing by at least two of the available processors may include information regarding at least one of a printing material to be used for at least a portion of the 3D printing task or job, a level of printing precision for at least a corresponding portion of the 3D printing task or job, a printing color or colors to be used for at least the corresponding portion of the 3D printing task or job, and an amount of time … within which to complete the assigned 3D printing task or job.”) Lee: Paragraph [0054] (“FIG. 7 depicts results of a divided printing task or job, in accordance with example embodiments described herein. For example, 3D modeling data divider 330 may divide 3D modeling data 700 transmitted from the user terminal 100 into multiple tasks or jobs, each having corresponding 3D modeling data 710, that includes one task or job to print a model head 720, a model torso 730, model arms 740, and model legs 750.”) [The receiving of the 3D modeling file reads on “receive an input, wherein the input comprises a three-dimensional representation of an item”. Dividing the 3D modeling data into at least one portion reads on “the three-dimensional representation comprising a plurality of portions”. The information of the divided 3D modeling data of the printing task or job each including material, the level of printing precision, and/or color(s) reads on “each of the plurality of portions has associated portion characteristics”.]
receive printer characteristics of a plurality of printing devices; the printer characteristics corresponding to at least one feature of the plurality of printing devices that is predefined by each respective printing device of the plurality of printing devices; Lee: Paragraph [0045] (“3D printers 120, shown in FIG. 1, may be managed by cloud-based 3D printing server 110. For example, 3D printing server 110 may manage the respective 3D printers 120 in accordance with categorized capabilities thereof. In at least some embodiments, example categories of capabilities may include an ability to perform 3D printing using particular materials 500, achieving at least a relative level of precision 502, and/or complete at least a portion of a 3D printing task or job within a relative rate of speed or level of time 504, etc.”) Lee: Paragraph [0049] (“… a particular one of 3D printers 120 may be categorized as being capable of completing at least a portion of a 3D printing task or job that uses the materials ABS 506 and metal 512, at a relatively high level of precision 514.”) Lee: Paragraph [0050] (“… that six (6) 3D printers are currently available to complete at least a portion of a 3D printing task or job using the material ABS 600, three (3) 3D printers are currently available to complete at least a portion of a 3D printing task or job using the material PLA 610, one (1) 3D printer is currently available to complete at least a portion of a 3D printing task or job using the material WOODFILL 620, but that there is no printer currently available to complete at least a portion of a 3D printing task or job using metal 630.”) [The server managing the respective 3D printers in accordance with categories of the capabilities thereof reads on “receive printer properties of a plurality of printing devices”. The capabilities of those 3D printer(s) that use the materials ABS 506 and metal 512, or capable of printing using PLA, or capable of printing using WOODFILL, and at a relatively high level of precision 514 read on “the printer characteristics corresponding to at least one feature of the plurality of printing devices that is predefined by each respective printing device”.]
assign each of the plurality of portions to respective ones of the plurality of printing devices, by: Lee: Paragraph [0033] [As described above.] Lee: Paragraph [0032] (“…cloud-based 3D printing server 110 may receive a signal transmitted from user terminal 100 requesting selection of at least one of the available 3D printers and/or requesting that a 3D printing task or job be processed in whole by one of the available 3D printers or in part by at least two of the available 3D printers.”) [The cloud-based 3D printing server assigning at least one portion of the divided modeling data to at least one selected printer reads on “assign each of the plurality of portions to respective ones of the plurality of printing devices”. See also FIG. 7 of Lee.]
comparing the portion characteristics with the printer characteristics; and Lee: Paragraph [0049] [As described above.] Lee: Paragraph [0051] (“In accordance with the example, a divided 3D printing request may be made with reference to the information regarding the capabilities of the available 3D printers received from the user terminal 100.”) Lee: Paragraph [0052] (“Returning to FIG. 3, 3D printer selector 310 may be configured, programmed, and/or designed to select at least one of 3D printers, from the available 3D printers based on the received request that includes specified requirements. For example, in compliance with a request for at least a portion of a 3D printing task or job to be completed using the material ABS at a high level of precision, 3D printer selector 320 may select an available one of 3D printers 120 having such categorized capabilities.”) Lee: Paragraph [0055] (“…if the signal requesting a divided 3D printing task or job includes requests a high level of precision for printing 3D modeling 720, a moderate level of precision for printing 3D modeling 730, and a low level of precision for printing 3D modeling 740, data manager 330 may assign 3D modeling 720 to 3D printer 760 that is categorized as being capable of producing a high level of precision, assign 3D modeling 720 to 3D printer 770 that is categorized as being capable of producing a moderate level of precision, and assign 3D modeling 740 to 3D printer 780 that is categorizing as producing a low level of precision.”) [The selected 3D printer based on the specified requirements of the divided 3D printing task or job and the 3D printer capabilities reads on “comparing”.]
assigning a portion of the plurality of portions to one of the plurality of printing devices based on availability of each of the plurality of printing device, where the portion characteristics and the printer characteristics are substantially similar, such that each of the plurality of portions has a respective assigned printing device; Lee: Paragraphs [0030], [0032], [0033], [0052], [0054], and [0055] [As described above.] [The assignment of at least one portion of the divided modeling data to at least one selected printer based on the printer availability reads on “assigning a portion of the plurality of portions to one of the plurality of printing devices based on availability of each of the plurality of printing device”. The 3D printer selector selecting the 3D printer complying with the specified requirements of the 3D printing task or job reads on “where the portion characteristics and the printer characteristics are substantially similar”. As shown in FIG. 7, each portion of the 3D printing task or job has “a respective assigned printing device”.]
provide settings and arrangements for each of the portions to the assigned printing device; and Lee: Paragraphs [0033], [0052], [0054], and [0055] [As described above.] Lee: Paragraph [0022] (“Further still, as referenced herein, G-code may refer to a numerical language, utilized by a program, application, or code to slice 3D modeling data, that may be used to provide instructions to a 3D printer. The printing instructions may include height, width, and thickness parameters for each of the individual layers. In particular, G-code may include 3-dimensional coordinate values that may be used to guide a nozzle of a 3D printer.”) Lee: Paragraph [0036] (“One or more of 3D printers 120 may receive G-codes corresponding to divided 3D modeling data from the cloud-based 3D printing server 110, and subsequently output the 3D modeling data corresponding to the G-codes transmitted from the cloud-based 3D printing server 110.”) [The height, width, and thickness parameters of the slices being referenced corresponding to each of the divided 3D portions reads on “provide settings…of each of the portions”. Guiding a nozzle based on the 3-dimensional coordinate values provided in the G-codes to print the portion in the 3D printer selected reads on “provide…arrangements for each of the portions to the assigned printing device”.]
instruct the assigned printing device to produce the portions based on the settings and arrangements. Lee: Paragraphs [0022], [0032], [0033], [0036], [0052], [0054], and [0055] [As described above.] Lee: Paragraph [0007] (“The 3D printing system also includes a plurality of the 3D printers that print at least portions of the 3D modeling data in accordance with the received request.”) Lee: Claim 11 (“…a plurality of the 3D printers configured to print at least portions of the 3D modeling data in accordance with the received request.”) [The 3D printer selected to print at least a portion of the 3D modeling data reads on “instruct the assigned printing device to produce the portions”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Voris et al. (US Patent Publication No. 2016/0067927 A1) (“Voris”). 
Regarding independent claim 7, Lee teaches:
A three-dimensional printing system comprising: Lee: Paragraph [0007] (“…a 3D printing system…”)
storage, Lee: Paragraph [0029] (“Cloud-based 3D printing server 110 may store or otherwise host and execute a program to connect a driver and a slicer for each 3D printer corresponding to a cloud environment.”) …, a plurality of printing devices, Lee: Abstract (“…3D printers…”) and a processor, Lee: Paragraph [0063] (“…a processor of any one user device 100 and/or 3D printer recommendation server 110,…”) the processor configured to: 
receive an input comprising a three-dimensional depiction of an item, the three-dimensional depiction comprising a plurality of components having associated component characteristics; Lee: Paragraph [0030] (“…cloud-based 3D printing server 110 may receive a 3D modeling file (or data) from user terminal 100…”) Lee: Paragraph [0033] (“…cloud-based 3D printing server 110 may divide the received 3D modeling data in response to the signal received from user terminal 100 to divide the 3D printing task or job, and may further assign at least one portion of the divided modeling data to the at least one selected 3D printer.”) Lee: Paragraph [0041] (“The signal that includes a request that indicates that a printing task or job is to be divided for more efficient processing by at least two of the available processors may include information regarding at least one of a printing material to be used for at least a portion of the 3D printing task or job, a level of printing precision for at least a corresponding portion of the 3D printing task or job, a printing color or colors to be used for at least the corresponding portion of the 3D printing task or job, and an amount of time … within which to complete the assigned 3D printing task or job.”) Lee: Paragraph [0054] (“FIG. 7 depicts results of a divided printing task or job, in accordance with example embodiments described herein. For example, 3D modeling data divider 330 may divide 3D modeling data 700 transmitted from the user terminal 100 into multiple tasks or jobs, each having corresponding 3D modeling data 710, that includes one task or job to print a model head 720, a model torso 730, model arms 740, and model legs 750.”) [The receiving of the 3D modeling file reads on “receive an input comprising a three-dimensional depiction of an item”. Dividing the 3D modeling data into at least one portion reads on “the three-dimensional depiction comprising a plurality of components”. The information of the divided 3D modeling data of the printing task or job each including material, the level of printing precision, and/or color(s) reads on “a plurality of components having associated component characteristics”.]
allocate a component of the plurality of components to respective ones of the plurality of printing devices, by: Lee: Paragraph [0033] [As described above.] Lee: Paragraph [0032] (“…cloud-based 3D printing server 110 may receive a signal transmitted from user terminal 100 requesting selection of at least one of the available 3D printers and/or requesting that a 3D printing task or job be processed in whole by one of the available 3D printers or in part by at least two of the available 3D printers.”) [The cloud-based 3D printing server assigning at least one portion of the divided modeling data to at least one selected printer reads on “allocate a component of the plurality of components to respective ones of the plurality of printing devices”. See also FIG. 7 of Lee.]
determining an availability of each of the plurality of printing devices; Lee: Paragraphs [0032] and [0033] [As described above.] Lee: Paragraph [0052] (“… in compliance with a request for at least a portion of a 3D printing task or job to be completed using the material ABS at a high level of precision, 3D printer selector 320 may select an available one of 3D printers 120 having such categorized capabilities.”) [The availability of the printer based on the printer capabilities reads on “determining an availability of each of the plurality of printing devices”.] 
comparing the component characteristics with printer characteristics, Lee: Paragraph [0049] (“… a particular one of 3D printers 120 may be categorized as being capable of completing at least a portion of a 3D printing task or job that uses the materials ABS 506 and metal 512, at a relatively high level of precision 514.”) Lee: Paragraph [0051] (“In accordance with the example, a divided 3D printing request may be made with reference to the information regarding the capabilities of the available 3D printers received from the user terminal 100.”) Lee: Paragraph [0052] (“Returning to FIG. 3, 3D printer selector 310 may be configured, programmed, and/or designed to select at least one of 3D printers, from the available 3D printers based on the received request that includes specified requirements. For example, in compliance with a request for at least a portion of a 3D printing task or job to be completed using the material ABS at a high level of precision, 3D printer selector 320 may select an available one of 3D printers 120 having such categorized capabilities.”) Lee: Paragraph [0055] (“…if the signal requesting a divided 3D printing task or job includes requests a high level of precision for printing 3D modeling 720, a moderate level of precision for printing 3D modeling 730, and a low level of precision for printing 3D modeling 740, data manager 330 may assign 3D modeling 720 to 3D printer 760 that is categorized as being capable of producing a high level of precision, assign 3D modeling 720 to 3D printer 770 that is categorized as being capable of producing a moderate level of precision, and assign 3D modeling 740 to 3D printer 780 that is categorizing as producing a low level of precision.”) [The selected 3D printer based on the specified requirements of the divided 3D printing task or job and the 3D printer capabilities reads on “comparing”.]
wherein the printer characteristics correspond to at least one feature of each of the plurality of the plurality of printing devices that is predefined by each respective printing device of the plurality of printing devices; Lee: Paragraph [0049] [As described above.] Lee: Paragraph [0045] (“3D printers 120, shown in FIG. 1, may be managed by cloud-based 3D printing server 110. For example, 3D printing server 110 may manage the respective 3D printers 120 in accordance with categorized capabilities thereof. In at least some embodiments, example categories of capabilities may include an ability to perform 3D printing using particular materials 500, achieving at least a relative level of precision 502, and/or complete at least a portion of a 3D printing task or job within a relative rate of speed or level of time 504, etc.”) Lee: Paragraph [0050] (“… that six (6) 3D printers are currently available to complete at least a portion of a 3D printing task or job using the material ABS 600, three (3) 3D printers are currently available to complete at least a portion of a 3D printing task or job using the material PLA 610, one (1) 3D printer is currently available to complete at least a portion of a 3D printing task or job using the material WOODFILL 620, but that there is no printer currently available to complete at least a portion of a 3D printing task or job using metal 630.”) [The capabilities of those 3D printer(s) that use the materials ABS 506 and metal 512, or capable of printing using PLA, or capable of printing using WOODFILL, and at a relatively high level of precision 514 read on “the printer characteristics correspond to at least one feature of each of the plurality of the plurality of printing devices that is predefined by each respective printing device”.]
allocating the component to one of the plurality of printing devices based on the availability and the comparison, such that each of the plurality of portions has a respective allocated printing device; Lee: Paragraphs [0030], [0032], [0033], [0052], [0054], and [0055] [As described above.] [The assignment of at least one portion of the divided modeling data to at least one selected printer based on the availability of the printer and the printer capabilities reads on “allocating the component to one of the plurality of printing devices based on the availability and the comparison”. As shown in FIG. 7, each portion of the 3D printing task or job has “a respective allocated printing device”.]
provide settings and arrangements of each of the components to its respective allocated printing device; and Lee: Paragraphs [0033], [0052], [0054], and [0055] [As described above.] Lee: Paragraph [0022] (“Further still, as referenced herein, G-code may refer to a numerical language, utilized by a program, application, or code to slice 3D modeling data, that may be used to provide instructions to a 3D printer. The printing instructions may include height, width, and thickness parameters for each of the individual layers. In particular, G-code may include 3-dimensional coordinate values that may be used to guide a nozzle of a 3D printer.”) Lee: Paragraph [0036] (“One or more of 3D printers 120 may receive G-codes corresponding to divided 3D modeling data from the cloud-based 3D printing server 110, and subsequently output the 3D modeling data corresponding to the G-codes transmitted from the cloud-based 3D printing server 110.”) [The height, width, and thickness parameters of the slices being referenced corresponding to each of the divided 3D portions reads on “provide settings…of each of the components”. Guiding a nozzle based on the 3-dimensional coordinate values provided in the G-codes to print the portion in the 3D printer selected reads on “provide…arrangements of each of the components to its respective allocated printing device”.]
instruct the respective assigned printing devices of the plurality of printing devices to produce each of the portions based on the settings and arrangements. Lee: Paragraphs [0022], [0032], [0033], [0036], [0052], [0054], and [0055] [As described above.] Lee: Paragraph [0007] (“The 3D printing system also includes a plurality of the 3D printers that print at least portions of the 3D modeling data in accordance with the received request.”) Lee: Claim 11 (“…a plurality of the 3D printers configured to print at least portions of the 3D modeling data in accordance with the received request.”) [The 3D printers selected to print at least portions of the 3D modeling data read on “instruct the respective assigned printing devices …to produce each of the portions”.]
Lee does not expressly teach “a print bed”.  However, Voris teaches a method for operating a three dimensional printer. Voris teaches:
…a print bed… Voris: Paragraph [0038] (“The 3D printer 110 includes a build plate or print bed 112 with an upper or exposed surface 113 upon which melted plastic or other material is printed from a print head(s) 114 to form a 3D object 170 with embedded/integral ID element 175.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lee and Voris before them, to include a print bed as taught in Voris because the references are in the same field of endeavor as the claimed invention and they are focused on three dimensional manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because in order to form a layer of extruded melted material to form a 3D object, a print surface or plate would be needed as shown in FIG. 1 of Voris and described in Paragraphs [0007] and [0038].  
Regarding claim 8, Lee and Voris teach all the claimed features of claim 7, from which claim 8 depends. Lee further teaches: 
The print system of claim 7, wherein the printer characteristics comprise at least one of material type, color, elasticity, rigidity, conductivity and granularity. Lee: Paragraph [0045] (“In at least some embodiments, example categories of capabilities may include an ability to perform 3D printing using particular materials 500, achieving at least a relative level of precision 502, and/or complete at least a portion of a 3D printing task or job within a relative rate of speed or level of time 504, etc.”)  [The ability of the 3D printing to print using particular materials and/or relative level of precision reads on “at least one of material type…and granularity”.]
Regarding claim 9, Lee and Voris teach all the claimed features of claim 7, from which claim 9 depends. Lee further teaches: 
The print system of claim 7, wherein the component characteristics comprise at least one of material type, color, elasticity, rigidity, conductivity and granularity.  Lee: Paragraph [0055] [As described in claim 7.] Lee: Claim 14 (“…a 3D printing job includes information regarding at least one of a printing material, printing accuracy, a printing color, and time required for completion.”) [The printing material, level of precision, and/or the color of the 3D modeling data reads on “at least one of material type, color,…and granularity”.] 
Regarding claim 10, Lee and Voris teach all the claimed features of claim 7, from which claim 10 depends. Lee further teaches: 
The print system of claim 7, wherein the input is received from storage associated with the print system or from an external device. Lee: Paragraph [0027] (“The user terminal 100 may include a user interface (UI) to enable a user to activate transmission of the 3D modeling data to cloud-based 3D printing server 110.”) Lee: Paragraph [0028] (“User terminal 100 may transmit, to cloud-based 3D printing server 110, a signal that includes a request that, at least, indicates that a printing task or job is to be divided for more efficient processing by at least two of the available 3D printers that are connected to cloud-based 3D printing server 110.”) [The user terminal reads on “an external device”.]
Regarding claim 11, Lee and Voris teach all the claimed features of claim 7, from which claim 11 depends. Lee further teaches: 
The print system of claim 7, wherein the input is a computer-aided design file. Lee: Paragraph [0005] (“3D modeling pertains to forming an object in a three-dimensional configuration using computer aided design (CAD) software, animation modeling software such as Maya and MAX, a 3D scanner, etc. The resulting 3D modeling data may be converted to an STL file that can be received and processed by a 3D printer. The conversion into the STL file is performed by common CAD software.”) 
Regarding claim 12, Lee and Voris teach all the claimed features of claim 7, from which claim 12 depends. Lee further teaches: 
The print system of claim 7, further comprising receiving an input of a property of the component characteristics of at least one of the plurality of components. Lee: Paragraph [0026] (“User terminal 100 may produce 3D modeling data using various types of software that may be hosted, executed, and/or instantiated on user terminal 100 or on a corresponding cloud resource. In another example embodiment 3D printing recommendation system 1 may implement software that allows user terminal 100 to produce the 3D modeling data. User terminal 100 may transmit the produced 3D modeling data to a 3D printing management server 110. The 3D modeling data may be produced in accordance with, e.g., standard tessellation language (STL), additive manufacturing format (AMF), etc.”) Lee: Paragraph [0041] [As described in claim 7.] [The signal with the request to print the divided task or job  with a color and/or precision reads on “receiving an input of a property”.]
Regarding claim 13, Lee and Voris teach all the claimed features of claim 7, from which claim 13 depends. Lee further teaches: 
The print system of claim 7, wherein assigning a component of the plurality of components to one of the plurality of printing devices is based on a status of each printing device. Lee: Paragraph [0028] (“User terminal 100 may transmit, to cloud-based 3D printing server 110, a signal that includes a request that, at least, indicates that a printing task or job is to be divided for more efficient processing by at least two of the available 3D printers that are connected to cloud-based 3D printing server 110.”) [The available at least two 3D printers reads on “a status of each printing device”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2017/0050388 A1 to Minardi et al. describes a method including obtaining model data representing a three-dimensional (3D) model of an object. The method also includes processing the model data to generate a set of commands to direct a 3D printer to extrude a material to form a physical model associated with the object. The set of commands is executable to cause an extruder of the 3D printer to deposit a first portion of the material corresponding to a first portion of the physical model, to clean, to purge, or to clean and purge the extruder after depositing the first portion of the material, and to deposit a second portion of the material after cleaning the extruder. The second portion of the material corresponds to a second portion of the physical model.
US Patent Publication No. 2019/0091770 A1 to Balanica et al. describes an enhanced setup of a 3D-printing device, especially to a laser powder bed fusion 3D-printing device. It is for this purpose, that data relating to previously printed products are stored in a database. When a new product is to be printed, the features of the new product are matched with features of previously printed products stored in the database. Accordingly, a suggestion for setting-up the 3D-printing device based on corresponding previously printed products and their setup parameters can be automatically determined and applied to the 3D-printing device.

Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117